MEMORANDUM
TO:
FROM:
DATE:
SUBJECT:

Ad Hoc Committee on Regulation of Representatives in Agency Proceedings
Jeremy Graboyes, Principal Deputy Research Director
November 5, 2021
Statutory Authority of Federal Agencies to Admit to Practice and Regulate the
Conduct of Representatives in Agency Proceedings

This memorandum addresses federal administrative agencies’ statutory authority to admit
individuals to represent persons in proceedings before them and to regulate representatives’
conduct. Part I addresses relevant statutes that apply to agencies broadly, most notably the
Agency Practice Act and the Administrative Procedure Act. Part II addresses statutes that govern
the admission or regulation of representatives by particular agencies. By way of illustration, it
describes statutory provisions applicable to 14 agencies and agency subcomponents.
As an initial matter, it is important to note that courts have consistently found that the
authority to regulate the conduct of representatives is inherent in agencies’ general rulemaking
authority or their power to protect the integrity of their processes, regardless of whether
Congress has explicitly authorized them to do so by statute.1
I.

Generally Applicable Statutes

At least three generally applicable statutes—the Agency Practice Act, the Administrative
Procedure Act, and the Alternative Dispute Resolution Act—govern how federal agencies can
regulate representatives who practice before them. Another generally applicable statute, the
Ethics in Government Act,2 governs who can practice before agencies but does not assign
responsibility for the Act’s implementation and enforcement to individual agencies.
A.

Agency Practice Act

The Agency Practice Act provides generally that “[a]n individual who is a member in
good standing of the bar of the highest court of a State may represent a person before an agency
on filing with the agency a written declaration that he is currently qualified as provided by this
subsection and is authorized to represent the particular person in whose behalf he acts.”3 As
1

See e.g., Checkovsky v. SEC, 23 F.3d 452, 456 (D.C. Cir. 1994); Davy v. SEC, 792 F.2d 1418, 1421 (9th Cir.
1986) (“[A]gencies have been given the power to police the conduct of those who practice before them.”);
Polydoroff v. ICC, 773 F.2d 372, 374 (D.C. Cir. 1985) (“There can be little doubt that the Commission, like any
other institution in which lawyers or other professionals participate, has authority to police the behavior of
practitioners before it.”); Touche Ross & Co. v. SEC, 609 F.2d 570, 580–82 (2d Cir. 1979) (“These concerns [about
the integrity of agency processes] have led courts to reject challenges to the authority of other agencies to discipline
attorneys practicing or appearing before them.”); Koden v. U.S. DOJ, 564 F.2d 228, 233 (7th Cir. 1977) (“It is
elementary that any court or administrative agency which has the power to admit attorneys to practice has the
authority to disbar or discipline attorneys for unprofessional conduct.”); see also Goldsmith v. Bd. of Tax Appeals,
270 U.S. 117, 122 (1926) (rejecting arguments that the absence of explicit statutory authorization to regulate
attorney conduct indicated that Congress did not intend the Board of Tax Appeals to exercise such power).
2
18 U.S.C. § 203 et seq.
3
5 U.S.C. § 500(b).

noted below, the Act also entitles certified public accountants to represent persons before the
Internal Revenue Service.4
By its own terms, the Agency Practice Act does not grant or deny others the right to
represent persons in agency proceedings or authorize former agency employees to represent
persons before the agencies where they previously worked “when the representation is prohibited
by statute or regulation.”5 Moreover, the Act does not “authorize or limit the discipline,
including disbarment” of representatives.6 As noted above, courts have consistently found such
authority inherent in agencies’ general rulemaking authority and power to protect the integrity of
their processes.7
B.

Administrative Procedure Act

Several provisions of the Administrative Procedure Act relate to representation. The Act
makes clear that parties and persons compelled to appear before agencies are entitled to be
represented by an attorney or, “if permitted by the agency, by other qualified representative.”8
The Act does not itself “grant or deny a person who is not a lawyer the right to appear for or
represent others before an agency or in an agency proceeding.”9
Less explicitly, the Act’s formal-hearing provisions specify that, “[s]ubject to published
rules of the agency and within its powers,” presiding officials may, among other things, “regulate
the course of the hearing” and “take other action authorized by agency rule consistent with this
subchapter.”10 The Act grants each agency “authority necessary to comply with the requirements
of this subchapter through the issuance of rules or otherwise.”11
C.

Alternative Dispute Resolution Act

The Alternative Dispute Resolution Act of 1990 directed each agency, in developing a
policy on the use of alternative dispute resolution (ADR), to “develop a policy with regard to the
representation by persons other than attorneys of parties in alternative dispute resolution
proceedings.”12 The Act specified that non-attorneys may represent persons in proceedings that
agencies determine do “not necessitate representation or assistance by an attorney” (e.g., are not
“so complex or specialized that only attorneys may adequately provide such representation or
assistance”), so long as they meet “any requirement of the agency to provide representation or
assistance in such a claim or dispute.”13

4

Id. § 500(c)
Id. § 500(d).
6
Id.
7
See supra note 1.
8
5 U.S.C. § 555(b).
9
Id.
10
5 U.S.C. § 556(c)(5), (11).
11
5 U.S.C. § 559.
12
5 U.S.C. § 571 note.
13
Id.
5

Regulation of Representatives in Agency Proceedings

2

Agencies that permit representation by non-attorneys must “ensure that any rules
pertaining to disqualification of attorneys from practicing before the agency shall also apply, as
appropriate, to other persons who provide representative or assistance.”14 Such agencies must
also “establish effective agency procedures for enforcing such rules of practice and for receiving
complaints from affected persons.”15
II.

Agency- and Program-Specific Statutes

Congress has, in some cases, specifically authorized or directed individual agencies to
regulate representatives for purposes of one or more of programs they administer. The following
sections describe provisions governing 13 agencies and agency subcomponents. These sections
are intended to be illustrative and may not exhaustively catalog all such provisions.
A.

Bureau of Justice Assistance (Justice Department)

Congress authorized the Bureau to issue “regulations governing the recognition of agents
or other persons representing claimants” before it.16
B.

Executive Office for Immigration Review (Justice Department)

By statute, each immigration judge has “authority (under regulations prescribed by the
Attorney General) to sanction by civil money penalty any action (or inaction) in contempt of the
judge’s proper exercise of authority under this chapter.”17 The statute also directs the Attorney
General to define, by regulation, “frivolous behavior for which attorneys may be sanctioned” and
to “impose appropriate sanctions (which may include suspension and disbarment) in the case of
frivolous behavior.”18 The statute clarifies that this section should not be “construed as limiting
the authority of the Attorney General to take actions with respect to appropriate behavior.”19
C.

International Trade Commission

The Commission is directed to provide by regulation for such sanctions as it deems
appropriate, “including disbarment from practice before the agency,” for violating the terms of a
protective order.20
D.

Interior Department

Congress authorized the Secretary to “prescribe rules and regulations governing the
recognition of agents, attorneys, or other persons representing claimants” before the
Department.21 Under the statute, the Secretary may require that would-be representatives first
14

Id.
Id.
16
34 U.S.C. § 10285(a).
17
8 U.S.C. § 1229a(b)(1).
18
Id. § 1229a(b)(6).
19
Id.
20
19 U.S.C. § 1677f(c)(1)(B).
21
43 U.S.C. § 1464.
15

Regulation of Representatives in Agency Proceedings

3

“show that they are of good moral character and in good repute, possessed of the necessary
qualifications to enable them to render such claimants valuable service, and otherwise competent
to advise and assist such claimants in the presentation of their claims.”22
The statute authorizes the Secretary to, after notice and opportunity for a hearing,
“suspend or exclude from further practice before his department any such person, agency, or
attorney shown to be incompetent, disreputable, or who refuses to comply with the said rules and
regulations, or who shall with intent to defraud in any manner, deceive, mislead, or threaten any
claimant, or prospective claimant, by word, circular, letter, or by advertisement.”23
E.

Labor Department

Statutory provisions governing the longshore and harbor workers’ compensation program
direct the Secretary to prepare and disseminate a list of individuals who are not authorized to
represent claimants under the program.24 The Secretary must list any individuals determined,
after notice and opportunity for a hearing, to have (1) been convicted of a crime in connection
with representation of a claimant under any workers’ compensation statute; (2) engaged in fraud
in connection with the presentation of a claim under any workers’ compensation statute; (3) been
prohibited from representing claimants before any other workers’ compensation agency for
reasons of professional misconduct similar to those listed in the statute; which are similar in
nature to those which would be grounds for disqualification under this paragraph; or (4) accepted
unapproved or excessive fees for claimants.25 Determinations must “remain in effect for a period
of not less than three years and until the Secretary finds and gives notice to the public that there
is reasonable assurance that the basis for the determination will not occur.”26
F.

Patent and Trademark Office (Commerce Department)

The Agency Practice Act, by its terms, does not apply to practice before the Patent and
Trademark Office with respect to patent matters.27 Instead, a separate statute authorizes the
Office to establish regulations governing the “recognition and conduct of agents, attorneys, or
other persons representing applicants or other parties before the Office.” The Office may require
would-be representatives “to show that they are of good moral character and reputation and are
possessed of the necessary qualifications to render to applicants or other persons valuable
service, advice, and assistance in the presentation or prosecution of their applications or other
business before the Office.”28
The Director may suspend or exclude from further practice, either generally or in any
particular case, any representative who, after notice and opportunity for a hearing, is shown “to
be incompetent or disreputable, or guilty of gross misconduct, or who does not comply with the
regulations [governing recognition and conduct of representatives], or who shall by word,
22

Id.
Id.
24
33 U.S.C. § 931(2)(A).
25
Id. § 931(2)(B).
26
Id. § 931(2)(D).
27
5 U.S.C. § 500(e).
28
35 U.S.C. § 2(b)(2)(D).
23

Regulation of Representatives in Agency Proceedings

4

circular, letter, or advertising, with intent to defraud in any manner, deceive, mislead, or threaten
any applicant or prospective applicant, or other person having immediate or prospective business
before the Office.”29
G.

Plant Variety Protection Office (Agriculture Department)

Congress directed the Secretary of Agriculture to “prescribe regulations governing the
admission to practice and conduct of persons representing applicants or other parties before the
Plant Variety Protection Office.”30 The Secretary may, after notice and opportunity for a hearing,
“suspend or exclude, either generally or in any particular case, from further practice before the
[Office] any person shown to be incompetent or disreputable or guilty of gross misconduct.”31
H.

Securities and Exchange Commission

The Sarbanes-Oxley Act directed the Commission to “issue rules, in the public interest
and for the protection of investors, setting forth minimum standards of professional conduct for
attorneys appearing and practicing before the Commission in any way in the representation of
issues.”32 Congress specified that such rules should require attorneys “to report evidence of a
material violation of securities law or breach of fiduciary duty or similar violation by the
company or any agent thereof.”33
A separate statutory provision authorizes the Commission to “censure any person, or
deny, temporarily or permanently, to any person the privilege of appearing or practicing before
the Commission in any way, if that person is found by the Commission, after notice and
opportunity for hearing in the matter (1) not to possess the requisite qualifications to represent
others; (2) to be lacking in character or integrity, or to have engaged in unethical or improper
professional conduct [as defined in the statute]; or (3) to have willfully violated, or willfully
aided and abetted the violation of, any provision of the securities laws or the rules and
regulations issued thereunder.”34
I.

Social Security Administration and Health and Human Services Department

Under the Social Security Act, any “attorney in good standing who is admitted to practice
before the highest court of the State, Territory, District, or insular possession of his residence or
before the Supreme Court of the United States or the inferior Federal courts, shall be entitled to
represent claimants before the Commissioner of Social Security.”35
Congress authorized the Commissioner to prescribe rules and regulations governing the
recognition of non-attorney representatives other than attorneys representing claimants before the
29

35 U.S.C. § 31.
7 U.S.C. § 2356.
31
Id.
32
15 U.S.C. § 7245.
33
Id.
34
Id. § 78d-3(a).
35
42 U.S.C. § 406(a)(1); see also 42 U.S.C. § 1383(d)(2)(A) (applying section 406 to supplemental security income
claims).
30

Regulation of Representatives in Agency Proceedings

5

agency.36 The Commissioner may require would-be representatives to “show that they are of
good character and in good repute, possessed of the necessary qualifications to enable them to
render such claimants valuable service, and otherwise competent to advise and assist such
claimants in the presentation of their cases.”37
The Commission may, after notice and opportunity for a hearing, refuse to recognize or
disqualify as a representative any “attorney who has been disbarred or suspended from any court
or bar to which he or she was previously admitted to practice or who has been disqualified from
participating in or appearing before any Federal program or agency.”38 The Commissioner may
also refuse to recognize or disqualify as a non-attorney representative “any attorney who has
been disbarred or suspended from any court or bar to which he or she was previously admitted to
practice.”39
More generally, the Commissioner may, after notice and opportunity for a hearing,
“suspend or prohibit from further practice before the Commissioner any such person, agent, or
attorney who refuses to comply with the Commissioner’s rules and regulations or who violates
any provision of this section for which a penalty is prescribed.”40 Any representative disqualified
or suspended for collecting or receiving an excessive fee is barred from appearing before the
agency as a representative until full restitution is made and the Commissioner decides to reinstate
the person as a representative under agency rules.41
These same statutory provisions govern the Secretary of Health and Human Services with
respect to certain aspects of the Medicaid program.42
J.

Surface Transportation Board

The Board may, subject to the Agency Practice Act, “regulate the admission of
individuals to practice before it” and “impose a reasonable admission fee.”43
K.

Treasury Department

The Secretary may, subject to the Agency Practice Act, “regulate the practice of
representatives of persons before the Department of the Treasury.”44 Aside from attorneys, the
Agency Practice Act specifies that any “individual who is duly qualified to practice as a certified
public accountant in a State may represent a person before the Internal Revenue Service . . . .”45

36

42 U.S.C. § 406(a)(1).
Id.
38
Id.
39
Id.
40
Id.
41
Id.
42
42 U.S.C. § 1395ff(b)(1)(B)(iv).
43
49 U.S.C. § 1303(c).
44
31 U.S.C. § 330(a).
45
5 U.S.C. § 500(c).
37

Regulation of Representatives in Agency Proceedings

6

The Secretary may require that would-be representatives show that they are of “good
character” and “good reputation” and that they have “necessary qualifications to enable the
representative to provide to persons valuable service” and “competency to advise and assist
persons in presenting their cases.”46
Congress authorized the Secretary to, after notice and opportunity for a proceeding,
“suspend or disbar from practice before the Department, or censure, a representative who (1) is
incompetent; (2) is disreputable; (3) violates regulations prescribed under this section; or (4) with
intent to defraud, willfully and knowingly misleads or threatens the persons being represented or
a prospective person to be represented.”47 The Secretary also has authority to impose monetary
penalties on any such representatives.48
L.

Veterans Affairs Department

Congress authorized the Secretary to “recognize any individual as an agent or attorney
for the preparation, presentation, and prosecution of claims under laws administered by the
Secretary,”49 except that the Secretary may not recognize representatives who have “been
suspended or disbarred by any court, bar, or Federal or State agency to which the individual was
previously admitted to practice has not been subsequently reinstated.”50
Congress directed the Secretary to “prescribe in regulations (consistent with the Model
Rules of Professional Conduct of the American Bar Association) qualifications and standards of
conduct for individuals recognized under this section, including a requirement that, as a
condition of being so recognized, an individual must (A) show that such individual is of good
moral character and in good repute, is qualified to render claimants valuable service, and is
otherwise competent to assist claimants in presenting claims; (B) have such level of experience
or specialized training as the Secretary shall specify; and (C) certify to the Secretary that the
individual has satisfied any qualifications and standards prescribed by the Secretary under this
section.”51 The Secretary must provide in such rules that recognized representatives must
annually report whether they remain in good standing in every jurisdiction to which they are
admitted to practice or authorized to appear.52
The Secretary may, after notice and opportunity for a hearing, suspend or exclude
representatives “from further practice before the Department” for any of nine reasons, i.e., upon
a showing that the representative “(1) has engaged in any unlawful, unprofessional, or dishonest
practice; (2) has been guilty of disreputable conduct; (3) is incompetent; (4) has violated or
refused to comply with any of the laws administered by the Secretary, or with any of the
regulations or instructions governing practice before the Department; (5) has in any manner
deceived, misled, or threatened any actual or prospective claimant; (6) has presented to the
Secretary a frivolous claim, issue, or argument, involving conduct inconsistent with ethical
46

31 U.S.C. § 330(a).
Id. § 330(c).
48
Id.
49
38 U.S.C. § 5904(a)(1).
50
Id. § 5904(a)(4).
51
Id. § 5904(a)(2).
52
Id. § 5904(a)(3).
47

Regulation of Representatives in Agency Proceedings

7

standards for the practice of law; (7) has been suspended or disbarred by any court or bar to
which such agent or attorney was previously admitted to practice, or has been disqualified from
participating in or appearing before any Federal agency, and has not been subsequently
reinstated; (8) has charged excessive or unreasonable fees, as determined by the Secretary in
accordance with subsection (c)(3)(A); or (9) has failed to comply with any other condition
specified in regulations prescribed by the Secretary for purposes of this subsection.”53
Suspension or exclusion from practice for an excessive fee “shall continue until the agent
or attorney makes full restitution to each claimant from whom the agent or attorney collected or
received an excessive fee. If the agent or attorney makes such restitution, the Secretary may
reinstate such agent or attorney under such rules as the Secretary may prescribe.”54

53
54

Id. § 5904(b).
Id. § 5904(c)(3)(C).

Regulation of Representatives in Agency Proceedings

8

